In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated February 23, 1976, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. On the record before us it is clear that the parole revocation hearing was held within a reasonable time after petitioner was taken into custody. Therefore, petitioner’s right to a prompt hearing was not violated. Hopkins, Acting P. J., Martuscello, Rabin, Shapiro and Titone, JJ., concur.